Citation Nr: 0617539	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a neck or cervical 
spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In May 2000, 
the RO denied service connection for a neck condition on the 
basis that the claim was not well grounded.  That decision 
also held that the veteran had not submitted new and material 
evidence to reopen a claim for service connection for a back 
abnormality.  In July 2000, the RO received a notice of 
disagreement with the decision denying service connection for 
a neck condition.  In September 2001, the RO notified the 
veteran of his rights under the Veterans Claims Assistance 
Act of 2000 (VCAA).  In December 2001, the RO re-adjudicated 
claims previously denied as not well grounded, in this case, 
the neck claim.  Since the back claim was denied for other 
reasons, lack of new and material evidence to reopen, that 
claim was not re-adjudicated.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  However, in his appeal, at his Board hearing, 
and in various correspondence, the veteran has asserted his 
back claim.  The back issue has not been developed for 
appellate consideration by the Board.  Absent a decision, a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the Board refers 
the matter of whether new and material evidence has been 
received to reopen a claim for service connection for a back 
disability to the RO for appropriate action.  

In his March 2002 substantive appeal, the veteran requested a 
hearing before a member of the Board.  That hearing was held 
in June 2003.  A transcript of the hearing is in the record.  
In November 2003, the case was remanded for further 
development.  In April 2005, the Board informed the veteran 
that the Veterans Law Judge who conducted the June 2003 
hearing was no longer with the Board.  He was informed of his 
right to have a hearing before a sitting Veterans Law Judge.  
He chose to have a videoconference hearing, but he failed to 
report to the RO for the scheduled videoconference.  He did 
not request a postponement or assert good cause to schedule 
another hearing.  Consequently, his appeal must be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702(d) (2005).  As noted above, the transcript 
of his previous hearing is of record and will be considered.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The medical evidence shows that the veteran's neck 
disorder, including arthritis of the cervical spine, was 
first diagnosed decades after service and there is no 
competent evidence that suggests a causal link between a 
current disability of the neck or cervical spine and any 
incident of service.


CONCLUSION OF LAW

A chronic neck or cervical spine disability was not incurred 
in or aggravated by active service, nor may arthritis of the 
cervical spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of September 2001 and March 
2004 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
March 2004 VCAA notice adequately informed the claimant that 
he should provide "any" evidence in his possession 
pertaining to the claim; that he should give VA everything he 
had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case, with the September 2001 VCAA letter 
being sent to the veteran before the claim was re-adjudicated 
in the December 2001 rating decision.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The March 2004 VCAA letter and other 
correspondence notified the veteran and his representative of 
the status of the evidence as it was developed and of the 
need for substantiating evidence from him.  While these were 
post decisional documents, they gave the veteran several 
opportunities to respond before the RO last re-adjudicated 
his claim for the October 2004 supplemental statement of the 
case.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  The veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA" and thus VA "essentially cured the error 
in the timing of notice."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (due process concerns with 
respect to VCAA notice must be pled with specificity).  
Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  There is no evidence of relevant 
Social Security Administration records or other evidence that 
has not been secured.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran contends that a fall in service resulted in a 
current neck disability.  However, as explained in more 
detail below, the service medical records, including a report 
of a separation examination, show no disability of the neck 
or cervical spine and there is no relevant abnormal post-
service medical evidence until decades after his discharge 
from service.  No medical professional has identified an 
incident in service as the cause of the disability at issue.  
Rather, the only competent evidence that addresses the 
contended causal relationship, a VA examination and opinion 
requested in conjunction with this claim, weighs against the 
veteran's assertion that he has a current neck or cervical 
spine disability linked to in-service trauma.  The 
examination was thorough and the clinician reviewed the 
relevant medical evidence in the claims file.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.
  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Background and Analysis

The service medical records do not document any neck injury 
or disability.  The report of the March 1946 examination for 
separation from service lists a back injury in August 1945, 
treated at a dispensary in Ledo, India.  Considering the 
places, types, and circumstances under which the veteran was 
serving, he may well have experienced the claimed fall and 
injury, with the only documentation being on the separation 
examination.  38 C.F.R. § 3.303(a) (2005).  However, the 
report of the separation examination contains a medical 
opinion to the effect that there were no musculoskeletal 
defects.  This is competent evidence that even if there was 
an injury in service, there was no residual disability upon 
discharge from service.  38 C.F.R. § 3.159(a) (2005).  

Following service, many years passed, without any competent 
documentation of a neck disability.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).   

The earliest post service medical evidence comes from the 
veteran's private physicians, R. C. A., M.D., and C. E. H., 
M.D., in 1985, which relates primarily to  his knees.  This 
evidence does not identify any neck symptoms.  Dr. R. C. A. 
also addressed the veteran's knees in 1988.  

The report of the September 1988 VA examination shows that 
the veteran reported a history of neck pain dating back 20 
years, which he attributed to playing football.  The pain was 
said to be in the base of the skull, radiating down both 
shoulders to the elbows.  A cervical spine X-ray revealed 
some very minimal discogenic disease at C4-C5, C5-C6, and 
C6-C7.  20 Years prior to 1988 would be 1968, which would be 
more than 20 years after the veteran left active service.  

The December 1996 notes of Dr. R. C. A. reflect right upper 
extremity complaints, which the doctor felt represented 
cervical radiculopathy.  X-rays showed degenerative changes 
at the C4-5 level with foraminal stenosis.  The physician 
indicated that the cervical spine abnormalities explained the 
veteran's right upper extremity symptoms.  

A December 1996 physical therapy report showed tenderness in 
the upper extremity muscles and pain at the end range of 
extension and rotation of the cervical spine.  

Continuing right upper extremity symptoms led to a magnetic 
resonance imaging (MRI) study in February 1997, which 
revealed osteophytic ridging and associated neuro-foraminal 
narrowing at the C4-5 and C5-6 levels.  

In a letter dated in February 2000, a private chiropractor, 
R. W., D.C., reported treating the veteran for cervical pain 
and degenerative joint disease since 1986 or approximately 40 
years post-service.  

VA clinical notes from January 2003 and March 2003 list 
chronic neck pain as one of the veteran's several health 
problems.  

In June 2003, the veteran testified at a hearing before a 
Veterans Law Judge, who has since left the Board.  (He was 
subsequently informed of his right to have a hearing before a 
sitting Veterans Law Judge.  He chose to have a 
videoconference hearing, but he failed to report to the RO 
for the scheduled videoconference.  See Introduction above.)  
The veteran stated that he was working as a crew chief on an 
aircraft and fell about 10 to 12 feet.  He fell backwards, 
hit head first, and was knocked out.  The veteran recalled 
that he subsequently went to sick bay and was told he had a 
"nasty crack on the head" and that treatment included 
aspirin.  

The veteran was afforded a VA examination in August 2004.  
The claims folder, including the service medical records, was 
reviewed.  The veteran provided a history of his claimed in-
service neck injury.  The neck was examined and X-rays taken.  
The diagnosis was probable low cervical spine arthritis.  The 
examining orthopedist expressed the opinion that, in the 
absence of contemporaneously recorded medical evidence of the 
alleged neck injury and subsequent in-service treatment, or 
medical evidence of treatment within a reasonable period of 
time following service, it is less than likely that the 
veteran's current cervical spine disability is related to 
service.  

Conclusion

The veteran has presented sworn testimony of a neck injury 
incurred in a fall while on active duty.  However, the 
service medical records show only a back injury and the 
report of the separation examination, in which a doctor 
considered the veteran's report of a fall and expressed the 
opinion that there were no musculoskeletal defects, is highly 
probative evidence that there was no chronic neck disability 
or residuals of a neck injury upon the veteran's separation 
from service.  

The veteran's private chiropractor reports treating him for 
neck symptoms as early as 1986, but that is 40 years after 
service.  As noted above, to the extent that the veteran is 
now contending that he had problems continually after 
service, his contentions are outweighed by the negative post-
service medical evidence.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  The doctor who 
performed did the August 2004 VA examination provided the 
only medical opinion as to whether the veteran's neck 
disorder began during or is linked to  service and he was of 
the opinion that it was less than likely.  This opinion was 
supported by a review of the claims file and a rationale.

The veteran's private physicians and the VA doctors document 
a current neck disability and that is not at issue.  However, 
to support service connection in this case, competent 
evidence is required to connect the current disability to 
some incident of service.  There is no such evidence of 
record.  Rather, the separation examination, the passage of 
approximately 40 years without any medically documented 
complaint and the recent medical opinion all provide 
competent evidence that weighs against such a causal 
relationship.  

The Board recognizes the veteran's contentions regarding his 
belief that he has a current neck disorder linked to an in-
service injury.  However, as a layperson, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis or medical causation of the claimed disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
his own assertions are not probative to the question of 
whether he has a current neck or cervical spine disability 
linked to any incident of service, to include trauma.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a neck or cervical spine disability.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Service connection for a neck or cervical spine disability is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


